*886OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed, with costs.
We agree with the Appellate Division that no change in use of claimants’ remaining land was occasioned by appropriation of that part of it closed to Millersport Highway. As to the remaining issue, whether claimants suffered a loss in consequence of the increased distance between their property and the intersection of Millersport Highway and Maple Road, the implicit determination of the Appellate Division that no compensable damages occurred for this reason more nearly comports with the weight of the evidence.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order, insofar as appealed from, affirmed, with costs, in a memorandum.